Citation Nr: 1440337	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, claimed as bone deformity.

2.  Entitlement to service connection for a respiratory disability, claimed as bronchitis with inability to process oxygen through the nose.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and schizophrenia.  

5.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a bilateral knee disability, bronchitis, a bilateral food disability, anxiety disorder, and schizophrenia.  The Veteran's notice of disagreement was received in March 2009, and a statement of the case was issued in August 2009.  The Veteran submitted his substantive appeal in September 2009.  Jurisdiction over the Veteran's claims file currently resides with the Los Angeles, California RO.

The Board observes that in November 1984, the Veteran filed a claim of entitlement to service connection for a fractured left ankle and a burn on his right foot.  In January 1985, the RO notified him that his claim was denied because he did not report for a scheduled examination.  The Veteran did not appeal.  In a July 2014 supplemental statement of the case, the RO included these issues.  However, as no notice of disagreement has been received pertaining to these issues, they are not currently in appellate status, and will not be addressed herein by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that according to the electronic record, in March 2011 the Veteran submitted a letter from the Social Security Administration (SSA).  This letter is dated in November 2010 and advises the Veteran of the amount of his benefits.  Records from SSA pertaining to the Veteran's disability claim have not been obtained and associated with the record.  Documents used by SSA in deciding the Veteran's disability benefits claim might be relevant to the issue before the Board.  Thus, records from SSA should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Regarding the Veteran's claimed knee disability, the Board notes that he was afforded a VA examination in July 2012.  The examiner diagnosed Osgood-Schlatter syndrome and early osteoarthritis.  He concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that the only notation regarding the right knee in the service treatment records dated to August 1980 when there was a diagnosis of bruised knee.  He indicated that there were no references to the current finding of Osgood-Schlatter.  He did not provide any discussion of whether the current diagnosis might be related to the in-service findings.  Moreover, the Veteran has asserted that his current knee disability is related to a birth defect, but the examiner did not include any discussion as to whether any current knee disability preexisted service and if so, whether such was aggravated by service as is contended by the Veteran.  The Board therefore concludes that the examiner's findings and rationale are incomplete, and the examination report is inadequate for the purpose of deciding this claim.  

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that service-treatment records are negative for any psychiatric treatment.  However, service personnel records include those pertaining to nonjudicial punishment on more than one occasion, to include Article 15 proceedings in August 1980 and May 1981.  The Board observes that the Veteran has argued that his disciplinary problems during service were manifestations of psychiatric disability.  Moreover, service personnel records associated with the record include an undated memorandum from the Veteran to his commanding officer requesting that he reconsider punishment administered in July 1980.  The Veteran asserted that the offense had occurred under a severe state of depression.  As there is evidence indicating the Veteran's contemporaneous report of symptoms during service, the Board has determined that a VA examination is warranted to determine the etiology of any currently present acquired psychiatric disorder.

In February 2009, the agency of original jurisdiction (AOJ) notified the Veteran that he did not have the requisite service for the grant of nonservice-connected pension.  His March 2009 notice of disagreement included this issue.  An August 2009 statement of the case did not address the issue.  The filing of a Notice of Disagreement places a claim in appellate status.  Therefore, a statement of the case regarding the issue of entitlement to nonservice-connected pension must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

 In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain the identified records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral knee disability.  The examiner should be provided access to VBMS for review of the record.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disabilities of each knee.  

The examiner should then provide an opinion regarding whether any currently present disability of either knee clearly and unmistakably preexisted service.  

With respect to any knee disability that the examiner concludes clearly and unmistakably preexisted service, he should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing knee disability DID NOT increase in severity beyond its natural progression during active duty (i.e., the disorder was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

With respect to any knee disability that the examiner concludes did not clearly and unmistakably preexist service, he should provide an opinion regarding whether more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the service treatment records showing an incident of treatment for the Veteran's right knee in August 1980, as well as the Veteran's statements asserting that he had a bone deformity of his knees at birth and that it was aggravated by service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present acquired psychiatric disorders.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is related to any disease or injury in service.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire claims file is required; however, the examiner's attention is invited to the service personnel records showing incidents of nonjudicial punishment and the Veteran's assertion that one of his offenses was committed during a period of severe depression.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Issue the Veteran a statement of the case on the issue of entitlement to nonservice-connected pension pursuant to 38 C.F.R. § 19.26 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



